 
NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THE CERTIFICATE CANNOT BE THE
SUBJECT OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN
COMPLIANCE WITH THE ACT.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
THE EXERCISE OF THIS WARRANT ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTOR SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON IN
THE UNITED STATES UNLESS THIS WARRANT AND SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE ACT.


Dated: August 3, 2007
Void After: August 3, 2012

 
BLACKSANDS PETROLEUM, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
Blacksands Petroleum, Inc., a Nevada corporation (the “Company”), for value
received, hereby issues to H. Reg F. Burden (the “Holder”) this Warrant (the
“Warrant”) to purchase one million, five hundred thousand (1,500,000) shares
(each such share being a “Warrant Share” and all such shares being the “Warrant
Shares”) of the Company’s Common Stock (as defined below), at the Exercise Price
(as defined below), as adjusted from time to time as provided herein, from and
after August 3, 2007 (the “Effective Date”) and on or before August 3, 2012 (the
“Expiration Date”), all subject to the following terms and conditions.
 
1

--------------------------------------------------------------------------------


 
As used in this Warrant, (i) “Common Stock” means the common stock of the
Company, $0.001 par value per share, and such other securities as such class of
common stock may be converted from time to time in the future; and (ii)
“Exercise Price” means $2.00, subject to adjustment as provided herein.
 
1.  DURATION AND EXERCISE OF WARRANTS
 
(a)  The Holder may exercise this Warrant on any business day from and after the
Effective Date and on or before 5:00 P.M., New York Time, on the Expiration
Date, at which time this Warrant shall become void and of no value.
 
(b)  While this Warrant remains outstanding and exercisable in accordance with
Section 1(a), the Holder may exercise this Warrant in whole or in part by:
 
(i)  surrender of this Warrant, with a duly executed copy of the Notice of
Exercise attached as Exhibit A, to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder; and
 
(ii)  payment of the Exercise Price per share multiplied by the number of
Warrant Shares being purchased upon exercise of the Warrant in lawful money of
the United States of America; or
 
Upon the exercise of this Warrant in compliance with the provisions of this
Section 1(b), the Company shall promptly issue and cause to be delivered to the
Holder a certificate for the Warrant Shares purchased by the Holder. Each
exercise of this Warrant shall be effected immediately prior to the close of
business on the date (the “Date of Exercise”) which the conditions set forth in
Section 1(b)(i) and (ii) have been satisfied.
 
(c)  This Warrant shall be exercisable, either as an entirety or, from time to
time, for part only of the number of Warrant Shares referenced by this Warrant.
If this Warrant is exercised in part, the Company shall issue, at its expense, a
new Warrant, in substantially the form of this Warrant, referencing such reduced
number of Warrant Shares which remain subject to this Warrant.
 
2.  ISSUANCE OF WARRANT SHARES
 
(a)  The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.
 
(b)  The Company shall register this Warrant upon records to be maintained by
the Company for that purpose in the name of the record holder of such Warrant
from time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.
 
2

--------------------------------------------------------------------------------


 
(c)  The Company will not, by amendment of its certificate of incorporation,
by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all the action as may be necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant.
 
3.  ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES
 
(a)  The Exercise Price and the number of shares purchasable upon the exercise
of this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 3(a).
 
(i)  Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased.
 
(ii)  Dividends in Stock, Property, Reclassification. If at any time or from
time to time the Holders of Common Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefore:
 
(A)  any shares of stock or other securities which are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or
 
(B)  additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement, (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 3(a)(i)
above),
 
then and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clause (ii) above) which such Holder would hold on
the date of such exercise had he been the holder of record of such Common Stock
as of the date on which holders of Common Stock received or became entitled to
receive such shares or all other additional stock and other securities and
property.
 
3

--------------------------------------------------------------------------------


 
(iii)  Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or other assets or property (an “Organic Change”),
then, as a condition of such Organic Change, lawful and adequate provisions
shall be made by the Company whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of the Common Stock of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant) such shares of stock, securities or
other assets or property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such stock immediately theretofore purchasable and
receivable assuming the full exercise of the rights represented by this Warrant.
In the event of any Organic Change, appropriate provision shall be made by the
Company with respect to the rights and interests of the Holder of this Warrant
to the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Exercise Price and of the number of shares purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise hereof. The Company will not effect any such
consolidation, merger or sale unless, prior to the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or the corporation purchasing such assets shall assume by written
instrument reasonably satisfactory in form and substance to the Holders executed
and mailed or delivered to the registered Holder hereof at the last address of
such Holder appearing on the books of the Company, the obligation to deliver to
such Holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, such Holder may be entitled to purchase.
 
(b)  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such holder, furnish or cause to be furnished to
such holder a like certificate setting forth: (i) such adjustments and
readjustments; and (ii) the number of shares and the amount, if any, of other
property which at the time would be received upon the exercise of the Warrant.
 
(c)  Certain Events. If any event occurs as to which, in the opinion of the
Company, the other provisions of this Section 3 are not strictly applicable but
the lack of any adjustment would not in the opinion of the Company fairly
protect the purchase rights of the Holder under this Warrant in accordance with
the basic intent and principles of such provisions, or if strictly applicable
would not fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, then the
Company shall make the adjustments which the board of directors described
therein.
 
4.  TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES
 
(a)  Registration of Transfers and Exchanges. Subject to Section 4(c), upon the
Holder’s surrender of this Warrant, with a duly executed copy of the Assignment
Notice attached as Exhibit B, to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder, the Company shall register the transfer of all or any portion of
this Warrant. Upon such registration of transfer the Company shall issue a new
Warrant, in substantially the form of this Warrant, evidencing the acquisition
rights transferred to the transferee and a new Warrant, in similar form,
evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.
 
4

--------------------------------------------------------------------------------


 
(b)  Warrant Exchangeable for Different Denominations. The Holder may exchange
this Warrant for a new Warrant or Warrants, in substantially the form of this
Warrant, evidencing in the aggregate the right to purchase the number of Warrant
Shares which may then be purchased hereunder, each of such new Warrants to be
dated the date of such exchange and to represent the right to purchase such
number of Warrant Shares as shall be designated by the Holder. The Holder shall
surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.
 
(c)  Restrictions on Transfers. This Warrant may not be transferred at any time
without (i) registration under the Act or (ii) an exemption from such
registration and a written opinion of legal counsel addressed to the Company
that the proposed transfer of the Warrant may be effected without registration
under the Act, which opinion will be in form and from counsel reasonably
satisfactory to the Company.
 
5.  MUTILATED OR MISSING WARRANT CERTIFICATE
 
If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will issue, in exchange for and upon cancellation of the
mutilated Warrant, or in substitution for the lost, stolen or destroyed Warrant,
a new Warrant, in substantially the form of this Warrant, representing the right
to acquire the equivalent number of Warrant Shares, provided however, as a
prerequisite to the issuance of a substitute Warrant, the Company may require
satisfactory evidence of loss, theft or destruction as well as an indemnity from
the Holder of a lost, stolen or destroyed Warrant.
 
6.  PAYMENT OF TAXES
 
The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares
including, without limitation, all documentary and stamp taxes; provided,
however, that the Company shall not be required to pay any tax in respect of the
transfer of this Warrant, or the issuance or delivery of certificates for
Warrant Shares or other securities in respect of the Warrant Shares to any
person or entity other than the Holder.
 
7.  FRACTIONAL WARRANT SHARES
 
No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company shall, in lieu of issuing any fractional Warrant Share, shall round up
the number of Warrant Shares issuable to nearest whole share.
 
5

--------------------------------------------------------------------------------


 
8.  NO STOCK RIGHTS AND LEGEND
 
No holder of this Warrant Certificate, as such, shall be entitled to vote or be
deemed the holder of any other securities of the Company which may at any time
be issuable on the exercise hereof, nor shall anything contained herein be
construed to confer upon the holder of this Warrant Certificate, as such, the
rights of a stockholder of the Company or the right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or give or withhold consent to any corporate action or to receive notice of
meetings or other actions affecting stockholders (except as provided herein), or
to receive dividends or subscription rights or otherwise (except as provide
herein).
 
Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant Certificate, and each certificate for Warrant Shares issued to any
subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS. HEDGING ACTIVITIES WITH REGARD TO THE
SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT IS PROHIBITED UNLESS CONDUCTED IN COMPLIANCE WITH THE
ACT. THE SECURITIES REPRESENTED BY THE CERTIFICATE CANNOT BE THE SUBJECT OF
HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH
THE ACT.”
 
9.  REGISTRATION UNDER THE SECURITIES ACT OF 1933
 
The Company agrees to register the Registrable Securities for resale under the
Act on the terms and subject to the conditions set forth in the Registration
Rights Agreement (the “Registration Rights Agreement”) between the Company and
the Holder.
 
6

--------------------------------------------------------------------------------


 
10.  NOTICES
 
All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested; if to the
registered Holder hereof or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the following addresses:


If to the Holder:
 
H. Reginald F. Burden
   
35 Boardwalk Drive
   
Toronto, ON, M4L 3Y8
   
Canada
     
With a copy to:
 
Fraser Milner Casgrain LLP
   
Suite 3900
   
1 First Canadian Place
   
100 King Street West
   
Toronto, Ontario, M5X 1B2
   
Attn: John Sabine, Esq.
   
Facsimile: 416-863 4592
     
If to the Company:
 
Blacksands Petroleum, Inc.
   
Suite 1250,
   
645 7th Avenue, SW
   
Calgary, Alberta T2P 4G8,
   
Canada
   
Attn: Chief Executive Officer
     
With a copy to:
 
Gottbetter & Partners, LLP
   
488 Madison Avenue, 12th Floor
   
New York, NY 10022
   
Attn: Kenneth S. Goodwin, Esq.
   
Fax: (212) 400-6901

 
or to such other address, facsimile number, e-mail address as the Holder or the
Company as a party may designate by notice the other party.
 
11.  SEVERABILITY
 
If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
 
7

--------------------------------------------------------------------------------


 
12.   BINDING EFFECT
 
This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.
 
13.  SURVIVAL OF RIGHTS AND DUTIES
 
This Warrant Certificate shall terminate and be of no further force and effect
on the earlier of 5:00 P.M., New York Time, on the Expiration Date or the date
on which this Warrant has been exercised.
 
14.  GOVERNING LAW
 
This Warrant will be governed by and construed under the laws of Nevada without
regard to conflicts of laws principles that would require the application of any
other law.
 
15.  CALL PROVISIONS.
 
In the event that the closing bid price of a share of Common Stock as traded on
the Over-the-Counter Bulletin Board (or such other exchange or stock market on
which the Common Stock may then be listed or quoted) equals or exceeds $4.00
(appropriately adjusted for any stock split, reverse stock split, stock dividend
or other reclassification or combination of the Common Stock occurring after the
date hereof) for at least five (5) consecutive trading days during any period of
thirty (30) consecutive trading days during which a registration statement (as
required by the Registration Rights Agreement) has been effective (the "Trading
Condition"), the Company, upon thirty (30) days prior written notice (the
"Notice Period") given to the Holder, may call this Warrant at a redemption
price equal to $0.01 per share of Common Stock then purchasable pursuant to this
Warrant; provided that (i) the Company simultaneously calls all Warrants on the
same terms and (ii) all of the Warrant Shares issuable hereunder either (A) are
registered pursuant to an effective registration statement (as required by the
Registration Rights Agreement) which has not been suspended and for which no
stop order is in effect, and pursuant to which the Holder is able to sell
Warrant Shares at all times during the Notice Period or (B) no longer constitute
Registrable Securities (as defined in the Registration Rights Agreement).
Notwithstanding any such notice by the Company, the Holder shall have the right
to exercise this Warrant prior to the end of the Notice Period.
 
[SIGNATURE PAGE FOLLOWS]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date hereof.
 
 
     
BLACKSANDS PETROLEUM, INC.
 
   
   
  By:   /s/ Darren R. Stevenson   

--------------------------------------------------------------------------------

Name: Darren R. Stevenson   Title: President and Chief Executive Officer

 
 
    By:   /s/ Rick Wilson  

--------------------------------------------------------------------------------

Name: Rick Wilson   Title: Director

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
EXERCISE FORM
 
(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)
 
To Blacksands Petroleum, Inc.:
 
The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of Blacksands Petroleum,
Inc. common stock issuable upon exercise of the Warrant and delivery of
$_________ (in cash as provided for in the foregoing Warrant) and any applicable
taxes payable by the undersigned pursuant to such Warrant.
 
The undersigned requests that certificates for such shares be issued in the name
of:
 
__________________________________________________________________________________________
 
(Please print name, address and social security or federal employer
identification number (if applicable)
 
__________________________________________________________________________________________
 
__________________________________________________________________________________________
 
If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:
 
__________________________________________________________________________________________
 
(Please print name, address and social security or federal employer
identification number (if applicable)
 
__________________________________________________________________________________________
 
__________________________________________________________________________________________
 
The undersigned acknowledges that the issuance of the Warrant Shares issuable
upon exercise of the Warrants has not been registered under the United States
Securities Act of 1933, as amended, (the “Act”) and the Warrant Shares will be
issued pursuant to exemptions from the registration requirements of the Act. The
Warrant Shares may not be sold, transferred, pledged or hypothecated in the
absence of (a) an effective registration statement under the Act relating
thereto or (b) an exemption from the registration requirements of the 1933 Act.
Each certificate representing the Warrant Shares shall contain a legend on the
face thereof, in the appropriate form, setting forth the restrictions on
transfer referred to herein, unless in the opinion of counsel for the holder
thereof (which counsel shall be reasonably satisfactory to the Company), the
securities represented thereby are not, at such time, required by law to bear
such legend. The holder acknowledges and agrees that the Warrant Shares will
constitute “restricted securities” under the Act.
 

--------------------------------------------------------------------------------


 
Any certificate issued at any time in exchange or substitution for any
certificate bearing a restrictive legend shall also bear such legend unless in
the opinion of counsel for the holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.
 
Terms used above shall have the meanings ascribed thereto in Regulation S under
the Act.


Name of Holder (print):
 
________________________________________
     
(Signature):
 
________________________________________
     
(By:)
 
________________________________________
     
(Title:)
 
________________________________________

 
Dated: ______________, ____
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares of Blacksands Petroleum Inc. issuable upon
exercise of the Warrant:

 
Name of Assignee
 
Address
 
Number of Warrant Shares
                                                 

 
If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.
 
The undersigned transferee (the “Transferee”) acknowledges and agrees that the
Warrants may not be sold, transferred, pledged or hypothecated in the absence of
(a) an effective registration statement under the United States Securities Act
of 1933, as amended (the “1933 Act”) relating thereto or (b) an exemption from
the registration requirements of the 1933 Act. Each Warrant Certificate shall
contain a legend on the face thereof, in the appropriate form, setting forth the
restrictions on transfer referred to herein, unless in the opinion of counsel
for the holder thereof (which counsel shall be reasonably satisfactory to the
Corporation), the securities represented thereby are not, at such time, required
by law to bear such legend. The holder acknowledges and agrees that the Warrants
represented by this Warrant Certificate constitute “restricted securities” under
the 1933 Act.
 
Any certificate issued at any time in exchange or substitution for any
certificate bearing a restrictive legend shall also bear such legend unless in
the opinion of counsel for the holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.


Name of Holder (print): 
 
________________________________________
     
(Signature):
 
________________________________________
     
(By:)
 
________________________________________
     
(Title:)
 
________________________________________
      Dated:  
________________________________________

 

--------------------------------------------------------------------------------

